DETAILED ACTION
In response to remarks filed on 30 September 2022
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2022 has been entered.
Status of Claims
Claims 1-24 are pending;
Claims 14 and 19 are currently amended;
Claims 1-13 and 15-19 were previously presented;
Claims 20-24 are new;
Claims 1-24 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 30 September 2022 have been fully considered and they are moot since new references have been introduced to reject the claims. The new issues are not simple enough to address during an interview which is why the request is denied and an office action is hereby issued. 
Claim Objections
Claims 2-10, 15-18, 21 and 22 are objected to because of the following informalities:  The claims begin with “An apparatus” when it should be “The apparatus”.  Appropriate correction is required.
Claims 12, 13 and 24 are objected to because of the following informalities:  The claims begin with “A method” when it should be “The method”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Manchester et al (Netherlands Patent Publication No. 2024240).
As to Claim 1, Manchester discloses an apparatus for inserting an elongate object into a trench, the apparatus comprising: 
A trench cutting device (306) for cutting a trench; 
A moving device (308, 309) for moving the trench cutting device relative to the trench; 
A support device (370) for supporting at least part of an elongate object (350) in at least one first position displaced from the trench cutting device in a direction transverse to a direction of travel of the apparatus (370 moves to the left and right as shown by comparing figures 7a and 8a), and in at least one second position above the trench cutting device (370 moves up and down as shown by comparing figures 7b and 8b); and 
A transfer device (Page 17, Lines 13-15) for transferring at least part of the elongate object into the support device.  
As to Claim 2, Manchester discloses the invention of Claim 1 (Refer to Claim 1 discussion). Manchester also discloses wherein the transfer device (Page 17, Lines 13-15) is adapted to transfer at least part of the elongate object into at least one said first position of the support device.  
As to Claim 3, Manchester discloses the invention of Claim 2 (Refer to Claim 2 discussion). Manchester also discloses wherein the transfer device (Page 17, Lines 13-15) is adapted to lift at least part of the elongate object into at least one said first position of the support device.  
As to Claim 4, Manchester discloses the invention of Claim 1 (Refer to Claim 1 discussion). Manchester also discloses further comprising a retaining device (373) for retaining at least part of the elongate object in the support device.  
As to Claim 5, Manchester discloses the invention of Claim 4 (Refer to Claim 4 discussion). Manchester also discloses wherein the retaining device (373) is pivotable between a retaining position and a releasing position (Figures 7b and 8b).  
As to Claim 6, Manchester discloses the invention of Claim 1 (Refer to Claim 1 discussion). Manchester also discloses wherein the apparatus is adapted to insert at least part of the elongate object into the trench from a said first position (Figures 10A-10D).  
As to Claim 7, Manchester discloses the invention of Claim 1 (Refer to Claim 1 discussion). Manchester also discloses further comprising a bend limiting device (380) for preventing bending of the elongate object around a bend of less than a predetermined bend radius.  
As to Claim 8, Manchester discloses the invention of Claim 1 (Refer to Claim 1 discussion). Manchester also discloses wherein the transfer device (Page 17, Lines 13-15) is moveable between a working position and a stowed position.  
As to Claim 9, Manchester discloses the invention of Claim 1 (Refer to Claim 1 discussion). Manchester also discloses wherein the support device (370) is moveable between at least one said first position and at least one said second position.  
As to Claim 10, Manchester discloses the invention of Claim 1 (Refer to Claim 1 discussion). Manchester also discloses further comprising an urging device (340) for urging the elongate object into the trench behind the apparatus in the direction of travel of the apparatus.  
As to Claim 11, Manchester discloses a method of operating an apparatus for inserting an elongate object into a trench, the method comprising: 
Cutting a trench using a trench cutting device (306); 
Moving (308, 309) the trench cutting device relative to the trench; and 
Supporting (via 370) at least part of an elongate object (350) in at least one first position displaced from the trench cutting device in a direction transverse to a direction of travel of the apparatus during cutting of the trench (370 moves to the left and right as shown by comparing figures 7a and 8a).  
As to Claim 12, Manchester discloses the invention of Claim 11 (Refer to Claim 11 discussion). Manchester also discloses further comprising transferring at least part of the elongate object to at least one second position above the trench cutting device (370 moves up and down as shown by comparing figures 7b and 8b).  
As to Claim 13, Manchester discloses the invention of Claim 11 (Refer to Claim 11 discussion). Manchester also discloses further comprising urging (via 340) the elongate object into the trench behind the apparatus in the direction of travel of the apparatus.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manchester (U.S. Patent Application Publication No. 2015/0110563).
As to Claim 1, Manchester discloses an apparatus for inserting an elongate object into a trench, the apparatus comprising: 
A trench cutting device (100) for cutting a trench; 
A moving device (16a1, 16a2) for moving the trench cutting device relative to the trench; 
A support device (30) for supporting at least part of an elongate object (12) in at least one first position displaced from the trench cutting device in a direction transverse to a direction of travel of the apparatus (Compare figures 4 and 7), and in at least one second position above the trench cutting device (Compare figures 3 and 6); and 
A transfer device (56) for transferring at least part of the elongate object (12) into the support device.  
As to Claim 2, Manchester discloses the invention of Claim 1 (Refer to Claim 1 discussion). Manchester also discloses wherein the transfer device (56) is adapted to transfer at least part of the elongate object into at least one said first position of the support device.  
As to Claim 3, Manchester discloses the invention of Claim 2 (Refer to Claim 2 discussion). Manchester also discloses wherein the transfer device (56) is adapted to lift at least part of the elongate object into at least one said first position of the support device.  
As to Claim 4, Manchester discloses the invention of Claim 1 (Refer to Claim 1 discussion). Manchester also discloses further comprising a retaining device (62b) for retaining at least part of the elongate object in the support device.  
As to Claim 5, Manchester discloses the invention of Claim 4 (Refer to Claim 4 discussion). Manchester also discloses wherein the retaining device (62b) is pivotable between a retaining position and a releasing position (Figures 10 and 11).  
As to Claim 6, Manchester discloses the invention of Claim 1 (Refer to Claim 1 discussion). Manchester also discloses wherein the apparatus is adapted to insert at least part of the elongate object (12) into the trench from a said first position.  
As to Claim 7, Manchester discloses the invention of Claim 1 (Refer to Claim 1 discussion). Manchester also discloses further comprising a bend limiting device (62a) for preventing bending of the elongate object around a bend of less than a predetermined bend radius.  
As to Claim 8, Manchester discloses the invention of Claim 1 (Refer to Claim 1 discussion). Manchester also discloses wherein the transfer device (56) is moveable between a working position and a stowed position.  
As to Claim 9, Manchester discloses the invention of Claim 1 (Refer to Claim 1 discussion). Manchester also discloses wherein the support device (30) is moveable between at least one said first position and at least one said second position.  
As to Claim 10, Manchester discloses the invention of Claim 1 (Refer to Claim 1 discussion). Manchester also discloses further comprising an urging device (46) for urging the elongate object into the trench behind the apparatus in the direction of travel of the apparatus.  
As to Claim 11, Manchester discloses a method of operating an apparatus for inserting an elongate object into a trench, the method comprising: 
Cutting a trench using a trench cutting device (100); 
Moving (via 16a1, 16a2) the trench cutting device relative to the trench; and 
Supporting (via 30) at least part of an elongate object (12) in at least one first position displaced from the trench cutting device in a direction transverse to a direction of travel of the apparatus (Compare figures 4 and 7) during cutting of the trench.  
As to Claim 12, Manchester discloses the invention of Claim 11 (Refer to Claim 11 discussion). Manchester also discloses further comprising transferring at least part of the elongate object to at least one second position above the trench cutting device (Compare figures 3 and 6).  
As to Claim 13, Manchester discloses the invention of Claim 11 (Refer to Claim 11 discussion). Manchester also discloses further comprising urging (via 46) the elongate object into the trench behind the apparatus in the direction of travel of the apparatus.  
As to Claim 14, Manchester discloses an apparatus for inserting an elongate object into a trench, the apparatus comprising: 
A trench cutting device (100) for cutting a trench; 
A moving device (16a1, 16a2) for moving the trench cutting device relative to the trench; and 
A first lifting device comprising a gripping device (56) and configured to move laterally (Compare Figures 4 and 7) relative to the trench cutting device (100) to grip and lift the elongate object (12) on a seabed and positioned lateral to the trench cutting device, and at least one second lifting device (62) for applying a lifting force to a lower surface of the elongate object (12) at a plurality of locations (Locations of elongate object 12 above each 62b in figure 12) spaced apart along the elongate object.  
As to Claim 15, Manchester discloses the invention of Claim 14 (Refer to Claim 14 discussion). Manchester also discloses wherein at least one said second lifting device (62) is adapted to be moved between a stowed position and a working position (Compare Figures 4 and 7).  
As to Claim 16, Manchester discloses the invention of Claim 14 (Refer to Claim 14 discussion). Manchester also discloses wherein at least one said second lifting device (62) comprises a plurality of rollers (62a, 62b).  
As to Claim 17, Manchester discloses the invention of Claim 14 (Refer to Claim 14 discussion). Manchester also discloses wherein at least one said second lifting device (62) comprises at least one engaging portion pivotably mounted (38, 48) to a support (14) and adapted to engage the elongate object at a plurality of locations spaced apart along the elongate object (Locations of elongate object 12 above each 62b in figure 12).  
As to Claim 18, Manchester discloses the invention of Claim 14 (Refer to Claim 14 discussion). Manchester also discloses wherein the gripping device and at least one said second lifting device are mounted to a common support (44).  
As to Claim 19, Manchester discloses a method of operating an apparatus for inserting an elongate object into a trench, the method comprising: 
Cutting a trench using a trench cutting device (100); 
Moving (via 16a1 and 16a2) the trench cutting device relative to the trench; 
Gripping and lifting (via 56) the elongate object positioned lateral to the trench cutting device from a seabed; and 
Applying a lifting force (via 62) to a lower surface of the elongate object at a plurality of locations spaced apart along the elongate object (Locations of elongate object 12 above each 62b in figure 12).
As to Claim 20, Manchester discloses an apparatus for inserting an elongate object into a trench, the apparatus comprising: a trench cutting device for cutting a trench; 
A moving device (16a1,16a2) for moving the trench cutting device (100) relative to the trench in a direction of travel; and 
A cable grab arm (30) supporting a cable grab (56) and a lifting device (62); 
Wherein the cable grab arm (30) is configured to extend and retract laterally relative to the direction of travel (Figure 4 and Figure 7); 
Wherein the cable grab (56) is configured to selective grip an elongate object (12) positioned lateral to the trench cutting device (100) in the direction of travel at a first location whereat the elongate object is supported by a seabed (Figure 5) and to move the elongate object to a second location whereat the elongate object is spaced from the seabed (Figure 2); and 
Wherein the lifting device (62) is configured to selectively engage a lower surface of the elongate object at multiple locations along the elongate object when the elongate object is at the second location (Locations of elongate object 12 above each 62b in figure 12).  
As to Claim 21, Manchester discloses the invention of Claim 20 (Refer to Claim 20 discussion). Manchester also discloses further comprising a cable support tray (64) configured to move between a first position lateral to the trench cutting device and a second position aligned with the trench cutting device in the direction of travel (Figure 3 and Figure 6).  
As to Claim 22, Manchester discloses the invention of Claim 21 (Refer to Claim 21 discussion). Manchester also discloses wherein the cable grab arm (30) is configured to move the elongate object from the second location to the cable support tray when the cable support tray (64) is in the first position.  
As to Claim 23, Manchester discloses a method of operating an apparatus for inserting an elongate object into a trench, the method comprising: 
Extending a cable grab arm (30), which supports a cable grab (56) and a lifting device (62b in figure 12), laterally relative to a direction of travel of a trench cutting device (Figure 3 and Figure 7); 
Gripping an elongate object (12) with the cable grab (56); 
Retracting the cable grab arm (30) to lift the elongate object (12) with the cable grab (56); and 
Supporting underneath the elongate object with the lifting device (62b in figure 12).  
As to Claim 24, Manchester discloses the invention of Claim 23 (Refer to Claim 23 discussion). Manchester also discloses further comprising: moving the cable grab arm (30) to position the elongate object into a cable tray (62a in figure 12) located lateral to the trench cutting device in the direction of travel (Figure 4); releasing the elongate object (12) from at least one of the cable grab (56) and the lifting device to locate the elongate object (12) into the cable tray (62a in figure 12); and moving the cable tray from lateral to the trench cutting device to aligned with the trench cutting device in the direction of travel (Figure 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678